SCHOTT, Judge,
concurring.
I reach the same result as the majority because of the tort indemnity theory applied by our courts in Edward Levy Metals, Inc. v. New Orleans Pub. Belt R., 243 La. 860, 148 So.2d 580 (1963) and the cases cited therein. However, I do not believe that the doctrine of “contra non valentem” discussed in Cartwright v. Chrysler Corporation, 255 La. 598, 232 So.2d 285 (1970) has any application to this case because there is simply no evidence in the record on which the doctrine can be based.